Relator’s notice of appeal is dated August 2, 1961, and was filed in the County Clerk’s office of Kings County on August 8, 1961. The notice states that the appeal is taken from an order dated August 2, 1961. There is no such order in the record. The record discloses that, while the Supreme Court Justice did render his decision dismissing relator’s petition at the close of the hearing on August 2, 1961, the order of dismissal was not made until November 28, 1961; and it was entered on November 29', 1961. Under the circumstances, the relator’s purported appeal from a nonexistent order of August 2, 1961 must be dismissed (Civ. Prac. Act, § 612; cf. Matter of Cohen v. Cocoline Prods., 3 A D 2d 711; People v. Teasley, 13 A D 2d 968). We have considered all of relator’s contentions, however, and if we did not dismiss the appeal we would affirm the order on the merits. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.